Fowler, S.—
This- is a probate proceeding for the probate of the will of testator as a will of real property and comes before me on objection to probate. This same will was admitted to- probate by a decree of this court on July 3, 1915, as a will of personal property. (90 Misc. Rep. 537.) The present proceeding is brought, so the petition alleges, for the reason that at the time the will w*as originally offered for probate the proponent was ignorant of the existence of any real- property. . The will in its terms bequeaths and devises personal and real property. Upon the hearing counsel for the contestant waived the proof of factum and agreed that the testimony be closed. The main objection urged by contestant is that the former probate *516proceeding is a bar to this proceeding. With this I do not agree. The objections are dismissed. Present decree admitting the paper propounded as a will of real property.
Probate decreed.